91 F.3d 153
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald L. MARTIN, Plaintiff-Appellant,v.CITY OF MONTEREY, a municipal corporation of the State ofCalifornia, County of Monterey, Defendant-Appellee.
No. 94-17191.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 12, 1996.Decided July 2, 1996.

Appeal from the United States District Court for the Northern District of California, No. CV-94-20493-JW;  James Ware, District Judge, Presiding.
N.D.Cal.,
AFFIRMED.
Before:  HUG, Chief Judge, SCHROEDER, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
We affirm for the reasons given in the well-written opinion of the district court.  Because there was an insufficient threat or likelihood of criminal prosecution, there was no "actual controversy" justifying a declaratory judgment for the purposes of 28 U.S.C. § 2201.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3